Citation Nr: 1401124	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  08-07 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asthma.  


REPRESENTATION

Appellant represented by:	Adam Bond, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to November 1977 and from March 1978 to March 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In March 2011, the Veteran testified before the undersigned Veterans Law Judge at a Central Office hearing; a transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence, along with a signed waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2013).

The Board has reviewed the Veteran's Virtual VA file and finds that it does not include any additional relevant documents.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In August 2011, the Board directed that the Veteran be examined in order to obtain a medical nexus opinion regarding the etiology of his respiratory disorder, to include asthma.  Additionally, the Board also requested that the AMC/RO attempt to verify the use and/or exposure to certain chemicals by servicemen during the time period from April 1977 through November 1977 at Camp Lejeune.  The remand directives have not been adequately completed and the matter is remanded. Stegall v. West, 11 Vet. App. 268, 271 (1998).  





Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify through all proper channels the use and/or exposure to chemicals by servicemen such as trichloroethylene (TCE), perchloroethylene (PCE), benzene, or other contaminants, during the time period from April 1977 through November 1977 at Camp Lejueune, North Carolina.  THE RO MUST ATTEMPT TO SECURE THESE RECORDS FROM ALL APPROPRIATE SOURCES - All records/responses MUST be associated with the claims file.  

2.  Associate with the claims file the VA examiner's addendum dated January 5, 2012, and referred to in the July 2013 Supplemental Statement of the Case (SSOC).  Failure to provide the above stated evidence warrants automatic rescheduling of a new VA examination to obtain a medical nexus opinion for the claimed respiratory disorder, to include asthma. 

3.  Once such development is completed, readjudicate the claim for service connection for a respiratory disorder, to include asthma.  If the benefit remains denied, the Veteran and his representative must be provided with a supplemental statement of the case (SSOC), and the case should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


